In re Montana, Allison; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Fourth Circuit, Number KA-4344; Parish of Orleans Criminal District Court Div. “I” Number 303-969.
Prior report: La.App., 489 So.2d 348.
Denied.
LEMMON, J., concurs.
When a defendant is brought into court in shackles, the trial judge errs if he allows the defendant to remain in shackles solely on the representation that the defendant had previously caused an unspecified disturbance and was considered to be “a possible security risk”. The judge’s failure to make a record of justification for the shackles would require reversal if the defendant had established on the record that defendant appeared before the jury in this condition.